EXHIBIT 10.10
[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
EARNOUT AGREEMENT
     This Earnout Agreement (this “Agreement”), is made, entered into and
effective as of July 3, 2008 (the “Effective Date”), by and between Valero
Refining and Marketing Company, a Delaware corporation (“Seller”) and Alon
Refining Krotz Springs, Inc., a Delaware corporation (“Buyer”).
WITNESSETH
     WHEREAS, Buyer and Seller have entered into a Stock Purchase Agreement,
dated as of May 7, 2008 (the “SPA”), and, as a condition to the consummation of
the transactions contemplated by the SPA, Buyer and Seller (collectively, the
“Parties”, and each individually a “Party”) are entering into this Agreement;
     NOW THEREFORE, in consideration of the premises, the terms and conditions
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

1.   DEFINED TERMS

As used in this Agreement, the following terms shall have the following
meanings:
“Barrel” means 42 United States’ standard gallons at 60 degrees Fahrenheit.
“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of New York are authorized or obligated to close.
“Daily Average Crude Price” means the average of the high and low prices for
First Month WTI-Cushing as quoted in Platt’s for each day during an Earnout
Year, converted to Barrels as applicable; provided that daily calculations on
weekends and holidays will use prices published for the immediately preceding
Friday or Business Day, respectively.
“Daily Average Gasoline Price” means the average of the high and low prices for
Regular Unleaded Gasoline, US Gulf Coast Pipeline, as quoted in Platt’s for each
day during an Earnout Year, converted to Barrels as applicable; provided that
daily calculations on weekends and holidays will use prices published for the
immediately preceding Friday or Business Day, respectively.
“Daily Average ULSD Price” means the average of the high and low prices for
Ultra Low Sulfur Diesel, US Gulf Coast Pipeline, as quoted in Platt’s for each
day during an Earnout Year, converted to Barrels as applicable; provided that
daily calculations on weekends and holidays will use prices published for the
immediately preceding Friday or Business Day, respectively.

 



--------------------------------------------------------------------------------



 



“Earnout Year” means a 365-day period (or 366 days in case the period includes a
February 29) beginning on the Effective Date, and ending on each subsequent
anniversary thereof during the Term of this Agreement.
“Platt’s” means Platt’s Oilgram Price Report.
“Term” means three (3) years from the Effective Date, plus the amount of time
required to calculate and pay the Earnout Payment for the final Earnout Year.
Any other capitalized terms in this Agreement not otherwise defined above shall
have the meanings as defined herein.

2.   EARNOUT PAYMENTS   2.1   For each of the three (3) Earnout Years during the
Term of this Agreement, Buyer shall calculate and pay an earnout payment (the
“Earnout Payment”), as required pursuant to the terms and conditions of this
Agreement.   2.2   Within thirty (30) days after the expiration of each Earnout
Year during the Term of this Agreement, Buyer shall calculate the amount of the
Earnout Payment payable to Seller for such Earnout Year according to the formula
set forth below (the “Earnout Payment Formula”):       [***]   2.3   For
purposes of illustration only, the following is an example of how the Earnout
Payment shall be calculated (all prices are $/barrel):       [***]   2.4   On
the thirtieth (30th) day after the expiration of each Earnout Year during the
Term of this Agreement (each, a “Notice Date”), Buyer shall transmit to Seller
(pursuant to the notice provisions hereof) a statement of Buyer’s calculation of
the Earnout Payment using the Earnout Payment Formula in reasonable detail such
that Seller can confirm the method of calculation. Such notice shall be
transmitted regardless of whether the Earnout Payment is a positive or negative
amount.   2.5   If the Earnout Payment is a positive amount, Buyer shall pay to
Seller the amount of the Earnout Payment within seven (7) days of the Notice
Date for the relevant Earnout Year (each, a “Due Date”) in immediately available
U.S. funds, by wire transfer to the following account:       [***]       or to
such other U.S. Bank account as may hereafter be designated by Seller in
writing. Each Earnout Payment shall be made without offset, setoff,
counterclaim or deduction of

 



--------------------------------------------------------------------------------



 



    any kind. If the Earnout Payment is a negative amount, no payment shall be
made by Buyer. Negative Earnout Payment amounts shall not carry forward to the
following Earnout Year. If the Earnout Payment is not made within five (5) days
of the relevant Due Date, then interest shall accrue on the unpaid balance
thereof at the Applicable Rate (as defined in the SPA) from the day following
the relevant Due Date until the Earnout Payment is made. If the Applicable Rate
exceeds the highest legal interest rate, the interest rate shall be the
then-current highest legal interest rate.   2.6   Seller shall notify Buyer of
any dispute regarding Buyer’s calculation of the Earnout Payment within thirty
(30) days of receipt of the notice referenced in Section 2.4 hereof.   2.7   If
any published price that is used in the calculation of the Earnout Payment is
discontinued, the Parties shall negotiate in good faith a substitute method for
determining such price based upon an arms-length, third-party price for a like
product duly taking into account quality and transportation differentials, with
preference given to quoted average prices available from publications similar to
Platt’s (including, if applicable, any successor to Platt’s).   3.  
MISCELLANEOUS   3.1   Notices. Any and all notices herein prescribed shall be in
writing and transmitted by personal delivery, by U.S. Postal Service as
overnight or certified mail, by a nationally recognized delivery service for
same day or overnight delivery or by facsimile to the respective parties as
follows:

Valero Refining and Marketing Company
c/o Valero Energy Corporation
One Valero Way
San Antonio, Texas 78249
Attention: Senior Vice President and General Counsel
Telephone: (210) 345-2246
Facsimile: (210) 345-5889
Alon Refining Krotz Springs, Inc.
c/o Alon USA Energy, Inc.
7616 LBJ Freeway, Suite 300
Dallas, Texas 75251
Attention: General Counsel
Telephone: (972) 367-3702
Facsimile: (972) 367-3724

    Receipt of all notices shall be determined by date/time stamp on received,
confirmed fax or receipt date on any other form of delivery.

 



--------------------------------------------------------------------------------



 



3.2   Amendment. This Agreement may be amended only by an instrument in writing
executed by the Parties hereto.   3.3   Assignment. Seller may assign, in whole
or in part, any of the rights, obligations or benefits arising under this
Agreement without the consent of Buyer. Buyer shall not assign, in whole or in
part, any of the rights, obligations or benefits arising under this Agreement
without the prior written consent of Seller.   3.4   Successors Bound. This
Agreement shall be binding upon and inure to the benefit of the Parties hereto
and their respective successors and permitted assigns.   3.5   Entire Agreement.
This Agreement, the exhibits and the documents specifically referred to herein
and any provision of the SPA incorporated herein by reference constitute the
entire agreement, understanding, representations and warranties of the Parties
hereto.   3.6   Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.   3.7   Choice of Law; Venue. This Agreement shall be
construed, interpreted and the rights of the parties determined in accordance
with the laws of the State of Texas, exclusive of its conflict of laws
principles. Each of the Parties hereto agrees that it shall bring any action or
proceeding in respect of any claim arising out of or related to this Agreement,
whether in tort or contract or at law or in equity, exclusively in the Federal
or state courts sitting in Houston, Harris County, Texas, and solely in
connection with claims arising under such agreement or instrument or the
transactions contained in or contemplated by such agreement or instrument,
(i) irrevocably submits to the exclusive jurisdiction of such courts,
(ii) waives any objection to laying venue in any such action or proceeding in
such courts, (iii) waives any objection that such courts are an inconvenient
forum or do not have jurisdiction over it and (iv) agrees that service of
process upon it may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
it at its address specified in Section 3.1 of this Agreement.

[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have duly executed this Agreement effective
as of the date first specified above.

          VALERO REFINING AND MARKETING COMPANY
 
       
By:
  /s/ S. Eugene Edwards    
 
        Name: S. Eugene Edwards Title: Executive Vice President
 
        ALON REFINING KROTZ SPRINGS, INC.
 
       
By:
  /s/ Harlin R. Dean    
 
        Name: Harlin R. Dean Title: Vice President

[Signature Page to Earnout Agreement]

 